UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Vista Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2010 Date of reporting period: October 31, 2009 Item 1. Schedule of Investments: Putnam Vista Fund The fund's portfolio 10/31/09 (Unaudited) COMMON STOCKS (98.4%)(a) Shares Value Advertising and marketing services (0.6%) Clear Channel Outdoor Holdings, Inc. Class A (NON) 813,200 $5,546,024 Airlines (1.3%) Delta Air Lines, Inc. (NON) (S) 1,084,000 7,739,760 UAL Corp. (NON) (S) 840,353 5,470,698 Automotive (1.2%) Ford Motor Co. (NON) 828,000 5,796,000 Hertz Global Holdings, Inc. (NON) (S) 603,200 5,615,792 Biotechnology (0.5%) Affymetrix, Inc. (NON) 887,000 4,639,010 Broadcasting (2.3%) CBS Corp. Class B 1,553,700 18,287,049 Central European Media Enterprises, Ltd. Class A (Czech Republic) (NON) (S) 194,700 4,894,758 Building materials (0.4%) Masco Corp. 339,707 3,991,557 Cable television (1.2%) DISH Network Corp. Class A (NON) 665,700 11,583,180 Chemicals (1.8%) CF Industries Holdings, Inc. 120,300 10,014,975 Cytec Industries, Inc. 248,000 8,226,160 Coal (1.5%) Alpha Natural Resources, Inc. (NON) (S) 443,100 15,052,107 Combined utilities (0.7%) El Paso Corp. 653,200 6,407,892 Commercial and consumer services (2.5%) Alliance Data Systems Corp. (NON) (S) 97,400 5,355,052 Monster Worldwide, Inc. (NON) 541,600 7,864,032 Sotheby's Holdings, Inc. Class A (S) 700,600 11,111,516 Communications equipment (2.2%) CIENA Corp. (NON) (S) 433,400 5,083,782 F5 Networks, Inc. (NON) 141,700 6,360,913 Tellabs, Inc. (NON) 1,691,200 10,181,024 Computers (1.2%) DragonWave, Inc. (Canada) (NON) 191,499 1,526,247 Emulex Corp. (NON) 1,013,700 10,238,370 Conglomerates (2.7%) Harsco Corp. 300,000 9,447,000 SPX Corp. 133,500 7,046,130 Textron, Inc. (S) 555,300 9,873,234 Construction (1.2%) Chicago Bridge & Iron Co., NV (Netherlands) 620,800 11,677,248 Consumer (1.1%) Harman International Industries, Inc. 178,602 6,717,221 Tiffany & Co. (S) 112,400 4,416,196 Consumer finance (0.8%) SLM Corp. (NON) (S) 770,700 7,475,790 Consumer goods (0.8%) Energizer Holdings, Inc. (NON) 126,600 7,706,142 Electronics (5.0%) Altera Corp. 382,400 7,567,696 Garmin, Ltd. (S) 247,865 7,500,395 International Rectifier Corp. (NON) 337,802 6,175,021 Jabil Circuit, Inc. 764,600 10,230,348 NVIDIA Corp. (NON) 389,400 4,657,224 SanDisk Corp. (NON) 663,200 13,582,336 Energy (oil field) (2.0%) Helix Energy Solutions Group, Inc. (NON) 813,700 11,172,101 Hercules Offshore, Inc. (NON) 1,046,380 5,367,929 Weatherford International, Ltd. (Switzerland) (NON) 188,300 3,300,899 Engineering and construction (2.3%) KBR, Inc. 623,300 12,758,951 McDermott International, Inc. (NON) 449,100 9,983,493 Environmental (1.9%) Duoyuan Global Water, Inc. ADR (China) (NON) (S) 131,678 4,316,405 Foster Wheeler AG (NON) 518,900 14,524,011 Financial (1.6%) Assurant, Inc. 288,700 8,640,791 CapitalSource, Inc. 29,095 103,578 CME Group, Inc. (S) 23,300 7,050,813 Forest products and packaging (1.4%) Sino-Forest Corp. (Canada) (NON) 995,500 14,042,294 Gaming and lottery (0.8%) International Game Technology 444,309 7,926,473 Health-care services (2.7%) Charles River Laboratories International, Inc. (NON) (S) 194,900 7,117,748 CIGNA Corp. 314,300 8,750,112 Covance, Inc. (NON) (S) 100,600 5,199,008 Lincare Holdings, Inc. (NON) 178,700 5,612,967 Insurance (2.1%) Genworth Financial, Inc. Class A (NON) 375,600 3,988,872 Hartford Financial Services Group, Inc. (The) 312,900 7,672,308 Loews Corp. 268,100 8,874,110 Investment banking/Brokerage (2.5%) Blackstone Group LP (The) (S) 785,990 10,547,986 GLG Partners, Inc. (S) 32,472 85,077 Invesco, Ltd. 292,000 6,175,800 Janus Capital Group, Inc. 642,600 8,430,912 Lodging/Tourism (1.2%) Las Vegas Sands Corp. (NON) (S) 325,700 4,914,813 Wyndham Worldwide Corp. 404,169 6,891,081 Machinery (4.4%) Gardner Denver, Inc. (NON) (S) 172,200 6,183,702 Joy Global, Inc. (S) 360,699 18,182,837 Lincoln Electric Holdings, Inc. 134,200 6,366,448 Terex Corp. (NON) 214,700 4,341,234 Timken Co. 408,100 8,990,443 Manufacturing (1.5%) Flowserve Corp. (S) 122,100 11,991,441 Trinity Industries, Inc. (S) 179,395 3,028,188 Media (0.5%) Virgin Media, Inc. (S) 336,400 4,699,508 Medical technology (6.5%) Align Technology, Inc. (NON) 286,600 4,505,352 Edwards Lifesciences Corp. (NON) 169,900 13,072,106 Hologic, Inc. (NON) (S) 337,400 4,986,772 Inverness Medical Innovations, Inc. (NON) 274,900 10,448,949 Kinetic Concepts, Inc. (NON) (S) 186,300 6,183,297 Mettler-Toledo International, Inc. (NON) 74,200 7,234,500 Zimmer Holdings, Inc. (NON) 234,500 12,327,665 Zoll Medical Corp. (NON) 281,986 5,476,168 Metals (4.7%) Agnico-Eagle Mines, Ltd. (Canada) (S) 341,524 18,281,780 Carpenter Technology Corp. 313,300 6,588,699 Cliffs Natural Resources, Inc. (S) 195,000 6,936,150 Steel Dynamics, Inc. 352,500 4,719,975 United States Steel Corp. (S) 306,200 10,560,838 Oil and gas (6.0%) Anadarko Petroleum Corp. 124,500 7,585,785 Cabot Oil & Gas Corp. Class A (S) 119,500 4,597,165 Continental Resources, Inc. (NON) 258,400 9,615,064 Mariner Energy, Inc. (NON) 283,100 3,606,694 Nabors Industries, Ltd. (NON) 455,500 9,488,065 Pioneer Natural Resources Co. 258,400 10,622,824 Rex Energy Corp. (NON) 788,071 6,375,494 SandRidge Energy, Inc. (NON) 721,700 7,382,991 Pharmaceuticals (1.0%) Forest Laboratories, Inc. (NON) 269,500 7,457,065 Medicis Pharmaceutical Corp. Class A 108,500 2,296,945 Power producers (0.9%) NRG Energy, Inc. (NON) 377,400 8,676,426 Publishing (1.8%) Gannett Co., Inc. 1,775,400 17,434,428 Railroads (0.6%) Kansas City Southern (NON) (S) 254,058 6,155,825 Real estate (2.2%) AMB Property Corp. (R) 246,700 5,422,466 Apartment Investment & Management Co. Class A (R) 485,990 6,001,977 HCP, Inc. (R) (S) 156,527 4,631,634 Jones Lang LaSalle, Inc. 130,629 6,119,969 Retail (3.8%) Macy's, Inc. (S) 366,078 6,431,990 Nordstrom, Inc. 158,300 5,030,774 OfficeMax, Inc. (NON) 310,973 3,554,421 Pacific Sunwear of California, Inc. (NON) 429,400 2,593,576 Saks, Inc. (NON) (S) 1,985,722 11,139,900 Talbots, Inc. (S) 362,234 3,285,462 Urban Outfitters, Inc. (NON) 85,400 2,679,852 Williams-Sonoma, Inc. 180,826 3,395,912 Semiconductor (0.5%) Maxim Integrated Products, Inc. 326,815 5,448,006 Shipping (0.4%) Teekay Shipping Corp. (Canada) (S) 184,000 3,818,000 Software (6.1%) Autodesk, Inc. (NON) 792,900 19,766,997 Cadence Design Systems, Inc. (NON) 1,276,631 7,800,215 McAfee, Inc. (NON) 173,000 7,245,240 Red Hat, Inc. (NON) 478,566 12,351,788 VMware, Inc. Class A (NON) (S) 347,200 13,342,896 Technology (1.5%) Unisys Corp. (NON) (S) 525,958 15,326,416 Technology services (3.7%) Baidu, Inc. ADR (China) (NON) 17,400 6,575,808 Check Point Software Technologies (Israel) (NON) (S) 450,600 14,000,142 Salesforce.com, Inc. (NON) (S) 218,000 12,371,500 Sohu.com, Inc. (China) (NON) (S) 75,600 4,203,360 Telecommunications (2.7%) ADTRAN, Inc. (S) 65,800 1,516,032 NII Holdings, Inc. (NON) 562,000 15,134,660 ZTE Corp. (China) 1,897,070 10,459,890 Tobacco (0.7%) Lorillard, Inc. 94,000 7,305,680 Transportation services (0.5%) C.H. Robinson Worldwide, Inc. (S) 89,440 4,929,038 Trucks and parts (0.9%) WABCO Holdings, Inc. 389,400 9,236,570 Total common stocks (cost $886,742,041) INVESTMENT COMPANIES (0.6%)(a) Shares Value iShares MSCI Brazil Index Fund (S) 86,400 $5,946,912 Total investment companies (cost $3,847,245) WARRANTS (0.4%)(a)(NON) Expiration date Strike Price Warrants Value Aldar Properties 144A (United Arab Emirates) 1/12/10 2,702,200 $4,274,610 Total warrants (cost $3,302,088) PURCHASED OPTIONS OUTSTANDING (0.1%)(a) Expiration date/ Contract strike price amount Value SanDisk Corp. (Call) Jan-10/$20.00 $525,252 $1,289,494 Total purchased options outstanding (cost $861,413) UNITS (%)(a) Units Value Optisolar Holdings, LLC Class B-1 zero % cv. pfd. membership units (acquired 4/24/09, cost $230,460) (Private) (F)(RES)(NON) 123,903 $230,460 Total units (cost $230,460) CONVERTIBLE PREFERRED STOCKS (%)(a) Shares Value UNEXT.com, LLC zero % cv. pfd. (acquired 4/14/00, cost $10,451,238) (Private) (F)(RES)(NON) 125,000 $1,250 Total convertible preferred stocks (cost $10,451,238) SHORT-TERM INVESTMENTS (20.2%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with a yield of 0.35% and a due date of November 2, 2009 (d) $198,627,546 $198,623,684 Putnam Money Market Liquidity Fund (e) 1,727,452 1,727,452 Total short-term investments (cost $200,351,136) TOTAL INVESTMENTS Total investments (cost $1,105,785,621)(b) WRITTEN OPTIONS OUTSTANDING at 10/31/09 (premiums received $629,006) (Unaudited) Contract Expiration date/ amount strike price Value Andarko Petrole (Call) $124,500 Nov-09/$75.00 $17,243 Flowserve Corp. (Call) 122,100 Dec-09/120.00 92,405 Kansas Citi Southern (Call) 254,058 Nov-09/30.00 7,850 Monster Worldwide, Inc. (Call) 541,600 Nov-09/20.00 10,074 SanDisk Corp. (Call) 525,252 Jan-10/25.00 396,566 Total Key to holding's abbreviations ADR American Depository Receipts NOTES (a) Percentages indicated are based on net assets of $992,209,914. (b) The aggregate identified cost on a tax basis is $1,107,250,732, resulting in gross unrealized appreciation and depreciation of $143,895,142 and $63,024,607, respectively, or net unrealized appreciation of $80,870,535. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at October 31, 2009 was $231,710, or less than 0.1% of net assets. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At October 31, 2009, the value of securities loaned amounted to $184,662,814. The fund received cash collateral of $198,623,684 which is pooled with collateral of other Putnam funds into 1 issue of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $10,446 for the period ended October 31, 2009. During the period ended October 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $132,222,360 and $130,494,908, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for Accounting Standards Codification ASC 450 Fair Value Measurements and Disclosures ("ASC 450") disclosures based on the securities valuation inputs. On October 31, 2009, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at October 31, 2009. At October 31, 2009, liquid assets totaling $10,505,040 have been segregated to cover open options. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At October 31, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of appoximately $1,300,000 on Purchased options contracts for the period ended October 31, 2009. The fund had an average contract amount of appoximately $2,100,000 on Written options contracts for the period ended October 31, 2009. For the period ended October 31, 2009 the fund did not have any activity on Futures contracts. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At October 31, 2009, the fund had a net liability position of $127,572 on derivative contracts subject to the Master Agreements. In September 2006, Accounting Standards Codification ASC 450 Fair Value Measurements and Disclosures ("ASC 450") was issued. ASC 450 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 450 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 450 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of October 31, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $ 91,048,119 $ $ Capital goods 109,903,723 Communication services 28,233,872 10,459,890 Conglomerates 26,366,364 Consumer cyclicals 159,573,387 Consumer staples 15,011,822 Energy 94,167,118 Financial 91,222,083 Health care 105,307,664 Technology 201,535,724 Transportation 28,113,321 Utilities and power 15,084,318 Total common stocks Convertible preferred stocks 1,250 Investment companies 5,946,912 Purchased options outstanding 1,289,494 Units 230,460 Warrants 4,274,610 Short-term investments 1,727,452 198,623,684 Totals by level Level 1 Level 2 Level 3 Other financial instruments: $ $ Other financial instruments include written options. The following is a reconciliation of Level 3 assets as of October 31, 2009: Investments in securities: Change in net Net Balance as of Return unrealized Net transfers in Balance as of July of Realized appreciation/ purchases/ and/or out October 31, 2009 capital gain/(loss) (depreciation) sales of Level 3 31, 2009 Convertible preferred stocks $1,250 $ $1,250 Units (537,739) Totals: $ Market Values of Derivative Instruments as of October 31, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $ 1,289,494 $524,138 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Vista Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: December 30, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: December 30, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: December 30, 2009
